UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6160


ROBBIE COLLINS,

                     Plaintiff - Appellant,

              v.

WARDEN STEPHAN; A/W WASHINGTON; NURSE WERRE; NURSE LEE;
NURSE COURTNEY OLDS; NURSE COOPER,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Richard Mark Gergel, District Judge. (9:18-cv-03282-RMG)


Submitted: October 30, 2020                                   Decided: December 17, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robbie Collins, Appellant Pro Se. Andrew Lindemann, LINDEMANN, DAVIS &
HUGHES, PA, Columbia, South Carolina; Alexander Erwin Davis, Lacey Lee Houghton,
Skyler Cole Wilson, COPELAND, STAIR, KINGMA & LOVELL, LLP, Charleston,
South Carolina; Amy Lynn Neuschafer, COLLINS & LACY, P.C., Murrells Inlet, South
Carolina; Robert McNair Peele, III, COLLINS & LACY, P.C., Columbia, South Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robbie Collins appeals the district court’s order adopting the magistrate judge’s

recommendation and granting defendants’ motions for summary judgment in his 42 U.S.C.

§ 1983 action. We have reviewed the record and find no reversible error. Accordingly,

we deny the motion to appoint counsel and affirm for the reasons stated by the district court

and magistrate judge. See Collins v. Stephan, No. 9:18-cv-03282-RMG (D.S.C. Jan. 16,

2020; Nov. 6, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             3